Concurring Opinion by
Judge Manderino:
I concur with the majority that the work stoppage in this case was caused by the Company and that the case should be remanded to the Board for disposition which grants unemployment compensation benefits to the employees beginning with the January 6 date referred to in the majority opinion. I would go further, however, and also grant the benefits for the period prior to January 6. The employees were not responsible for the work stoppage which occurred during the four (4) days prior to January 6. The existing contract in this case expired on December 31, 1968. Prior to the next work day, which was January 2, 1969, the Association *46clearly agreed to a ten-day cooling off period at the suggestion of the Federal Mediation Service. The Company did not respond. This, according to the record, was the reason the employees refused to continue work. Under such circumstances the Company was solely responsible for the work stoppage which began on January 2. It cannot be said that the employees, who continued to work and agreed to a ten-day cooling off period, caused the work stoppage when the Company refused to agree to any such cooling off period.